'Taylor, J.:
The plaintiff in error, on the'6th day of December, 1892, under an indictment charging him with murder in the first degree, was tried in the Circuit Court of Duval county, the trial resulting in the following verdict: “ We the,jury, do find the prisoner, Dave Lovett, guilty as charged in the indictment, and recommend Mm to the mercy of the court.” Upon this verdict he was sentenced to imprisonment for life in the State Penitentiary. Prom this judgment he brings his case here on writ of error'; and, among other things that we ■do not deem it essential to notice, assigns as error ¡that the court below erred in pronouncing any sentence upon him. This assignment. is well taken. Section .2383 of our Revised Statutes makes it imperative that in all trials for murder where the defendant is found guilty by the verdict of a jury they must ascertain by their verdict the degree of the homicide of which he is guilty; and where the defendant on arraignment con*166fesses Ms guilt the court must determine the degree upon an examination of the testimony. In the case-of Buck Hall vs. State, decided at the present term,, we have fully and elaborately considered this statute,, and the sufficiency of verdicts such as the one here' rendered. The conclusions reached in that case apply with equal force to this one ; and it is, therefore, unnecessary to enter into any further discussion of the question here. The verdict rendered herein, in the presence of the statutory provision, was a nullity, and no judgment or sentence could legally have been pronounced thereon.
The judgment of the court below is'reversed and a new trial ordered.